DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,773,271 and 9,844,330. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims substantially teach the claims of the instant patent application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, “further comprising an electronic circuit … wherein the electronic circuit is embedded in the spray device” is indefinite, since the spray device further comprises the electronic circuit so therefore it must be embedded or at least part of the system itself. The Examiner believes that Applicant intends to say the electronic circuit is embedded in some other subcomponent of the spray device (e.g. the nozzle, receptacle, etc.).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garuti (2015/0289443).
Regarding claim 1, Garuti discloses a spray device comprising: 
a nozzle having a nozzle tube (item 2b) rotatably connected to a turret mate (item 13, rotatable upon insertion into 27); the nozzle tube having a fluid inlet (item 3), the fluid inlet coupled to a first passageway and to a second passageway; 
the first passageway being opened by a first gate and the second passageway being opened by a second gate(passageway to respective 11a/b’s, 11a/b’s being the gates), wherein a degree of opening of the second passageway is determined based on a degree of opening of the first passageway (limitation of intended use, system is capable of performing this function), and wherein an output of the second passageway is combined with an output of the first passageway to form a combined fluid outlet (item 22) having an increased flow rate that is greater than each of the respective first and second passageways (flow through both can be more than flow through just one); 
the turret mate being cylindrical (at least a portion is cylindrical, see figure 1) and having a first conduit and a second conduit (conduits through 30 and 26), wherein the first passageway is in fluid communication with the first conduit, and the second passageway is in fluid communication with the second conduit (both conduits are in fluid communication with both passageways); 
a receptacle mounted rotatably about the turret mate (item 16, rotatable relative to rest of system); and the receptacle having a nozzle output including a combined nozzle output or separate individual nozzle outputs arranged around a perimeter of the receptacle (see figure 1, “or”).
Regarding claim 2, Garuti further discloses a system further comprising an electronic circuit (components of the control system that are attached to the actuators 11) that outputs pulse width modulated signals to traces that control the first gate and the second gate; and wherein the electronic circuit is embedded in the spray device (as best understood, no matter where the control system is, it would be part of and embedded into the spray device).  In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize at least part of the control system components to be embedded with the spray device as a matter of obvious design choice with either a remote or proximate control system being well known in the art.

Regarding claim 4, Garuti further discloses wherein the first conduit and the second conduit mates to either the combined nozzle output or a respective one of the separate individual nozzle outputs, separately, in a second rotated position of the receptacle about the turret mate (see figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uno: 4,813,339
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752